Citation Nr: 1640845	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  10-37 171	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for glaucoma, claimed as secondary to service-connected Type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

 The Veteran served on active duty from May 1963 to July 1966.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In his September 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  Later that month, the Veteran submitted correspondence indicating he wished to withdraw his request for a Board hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704 (e) (2015).

The Board remanded the case to the Agency of Original Jurisdiction (AOJ) in March 2014 for further development and adjudicative action.  The case has been returned to the Board for further appellate review.  


FINDING OF FACT

Glaucoma was not incurred or aggravated in service or caused or aggravated by service-connected Type II diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for glaucoma, to include as secondary to service-connected Type II diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Here, the Veteran was sent a letter in February 2009 that fully addressed all notice elements.  Thus, the Board finds the duty to notify has been met and no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains the Veteran's service treatment records, post-service private medical records, VA treatment records and adequate VA examination reports, as discussed in detail below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, the Veteran's statements in support of the claim are of record.  Thus, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board remanded the case in March 2014 for further evidentiary development and adjudication.  Per the Board's instructions, the agency of original jurisdiction (AOJ) provided the Veteran with an additional VA examination and opinion, which was provided in May and November 2014.  Thus, there has been compliance with the Board's remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be established for a disability that is either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a)-(b) (2015); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran does not claim, and the record does not show, that glaucoma was incurred in or otherwise related to the Veteran's period of active duty service.  The service treatment records are silent for any complaints or symptoms of, treatment for, or diagnosis of glaucoma or any other eye impairment or disability.  There is no evidence of record that the Veteran began to experience symptoms of glaucoma or that glaucoma was diagnosed proximate to his period of active duty.  The Veteran claims that glaucoma is secondary to his service-connected diabetes mellitus. 

A May 2009 VA examination report concluded that the Veteran's glaucoma is not related to diabetes and January 2011 and July 2011 addendum opinions further elaborated that there were no signs of diabetic changes in the eyes. 

VA treatment records from April 2010 to January 2013 reflect that the eyes showed no diabetic retinopathy.

The March 2014 VA examiner stated that the Veteran was diagnosed with glaucoma in 2004 and that it is not related to his diabetes mellitus, because it is not caused or worsened by his diabetes.  She further indicated that his blood sugar is in good control even without medication and that he does not have any other ocular manifestation of diabetes mellitus.  In a November 2014 VA addendum opinion, the same examiner stated that diabetic eye disease can contribute to glaucoma and/or exacerbate it, but that the Veteran has no evidence of diabetic eye disease, thus, it is not likely that his glaucoma is caused by, related to, or permanently worsened by his diabetes mellitus.  

The Board finds that service connection for glaucoma, as secondary to diabetes mellitus, is not warranted.  The May 2009, January 2011, July 2011, March 2014, and November 2014 VA medical opinions that the Veteran's diabetes mellitus, did not cause his glaucoma are adequate as they were based on clinical examinations of the Veteran, review of the medical and lay evidence of record, and the examiners provided supportive reasoning for their conclusions. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  

Similarly, the March 2014 and November 2014 findings that there is no evidence that the Veteran's glaucoma was aggravated beyond the natural progression of the disease are also adequate for the same reasons.  See id.  The VA examiner explained that diabetic eye disease can contribute to or exacerbate glaucoma; however, in this case, the Veteran does not have diabetic eye disease.  

Nuclear sclerosis was also identified on VA examinations in 2014, but the examiner indicated that this was not related to diabetes mellitus.  In remarks, it was clarified that the Veteran did not have any ocular manifestations of diabetes mellitus.   

While the Veteran is competent to report his symptoms, the Veteran's contention as to a possible relationship between glaucoma and his service-connected diabetes 

mellitus, relates to a medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be within the province of trained professionals.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  
	
For these reasons, the preponderance of the evidence is against the claim and service connection for glaucoma, claimed as secondary to service-connected diabetes mellitus, is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.


ORDER

Service connection for glaucoma, claimed as secondary to service-connected Type II diabetes mellitus, is denied.



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


